Citation Nr: 1521140	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for a thyroid condition (previously characterized as hypothyroidism) has been received. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back condition. 

4.  Entitlement to service connection for a left foot condition. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1977 to January 1981, and from July 2004 to August 2004, with additional service in the Army Reserves and the South Carolina National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2009 and September 2009 rating decisions.  In the July 2009 rating decision, the RO denied a request to reopen the Veteran's claim of a thyroid condition, denied service connection for PTSD, low back condition, and left foot condition.  Additional information was submitted and the denials were continued by the September 2009 rating decision.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the denials of service connection for PTSD, low back pain, and left foot condition.  In December 2009 the Veteran filed an NOD on the denial of reopening the Veteran's claim of a thyroid condition.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

As regards the characterization of the appeal, the Board notes that, in the July 2009 and September 2009 rating decisions on appeal, the RO declined to reopen the Veteran's claim for service connection for hypothyroidism.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received.  

In January 2011, the Veteran testified during a Board hearing before a Veterans Law Judge in Washington, DC.  A transcript of that hearing has been associated with the Veteran's VA claims file. 

In September 2011, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a November 2012 supplemental SOC (SSOC)) and returned these matters) to the Board for further appellate consideration.

In December 2012, the Veteran was informed that the Veterans Law Judge who conducted the January 2011 hearing was no longer employed with the Board, and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  He was informed that he had the right to a new hearing; however, in December 2012, he responded that he did not want a new hearing.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the December 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The Board's decision addressing the request to reopen the claim for service connection for a thyroid condition and the claim for service connection for PTSD is set forth below.  The claims for service connection for a low back condition and a left foot condition are addressed in the remand following the order; those matters are being remanded to the to the AOJ.  VA will notify the Veteran further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a December 2007 Board decision, the Board denied the Veteran's claim for service connection for a thyroid condition.   

3.  No new evidence associated with the claims file since the December 2007 Board denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a thyroid condition, or raises a reasonable possibility of substantiating claim for service connection for a thyroid condition.

4.  Although the Veteran has asserted that he has, and has been diagnosed with, PTSD, no such diagnosis by a medical professional is of record, and competent, persuasive medical opinion evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  The December 2007 decision in which the Board denied service connection for a thyroid condition (previously characterized as hypothyroidism) is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 20.1100 (2014).

2.  As evidence received since the Board's December 2007 denial is not new and material, the criteria for reopening the claim for service connection for a thyroid condition are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As regards to the application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In the instant case, in April 2008, October 2008, November 2008, March 2009, and August 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 and September 2009 rating decisions reflects the initial adjudication of the claims after issuance of these letters.  Also, during the Board hearing, both the Veteran and his representative exhibited actual knowledge of what was needed to substantiate the Veteran's claims-to include the request to reopen herein decided.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  While the Veteran's service treatment records and service personnel records are of record, they  appear to be incomplete.  At the time of the December 2007 Board decision, there were service personnel and medical records associated with the Veteran's claims file.  Since then, additional records were obtained and associated in May 2008, June 2008, December 2009, January 2010, and February 2010; in February 2010, his service treatment records from his first period of service were received.  In a February 2010 letter, the RO notified the Veteran that his service treatment records from his first period of service, from January 1977 to January 1981, were misplaced; the letter asked the Veteran to submit any service treatment records that the Veteran had in his possession and informed him of documents that could be substituted for his service treatment records.  In a May 2010 VA Memorandum there was a formal finding on the unavailability of complete active duty service treatment records; all steps taken were noted.  

The Veteran's personnel records and service treatment records from his National Guard service and his second period of active duty service, July 2004 to August 2004, are associated with the claims file.  In addition, as discussed below, a negative response for additional service treatment records was received from the Records Management Center in October 2011 and additional service treatment records were received from the South Carolina National Guard in November 2011.  In addition, the Veteran was notified by a January 2011 letter that the records were not available from the Records Management Center.  Under these circumstances, the Board finds that the AOJ has undertaken appropriate action to attempt to obtain  any additional, outstanding service records , and that no further action in this regard is required. 

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2011 hearing, the Veterans Law Judge identified the issues on appeal-to include the matters herein decided.  Also, pertinent testimony was elicited regarding the nature and etiology of the Veteran's thyroid disorder and PTSD, and whether there was any existing, pertinent evidence outstanding.  The Board hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the Veterans Law Judge pertaining to the Veteran's petition to reopen and the bases for denial of the claims on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly discuss the submission of any specific, additional evidence in connection with either claim, on these facts, such omission was harmless.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence, and the Board subsequently sought further development of the claims.  

In the September 2011 remand, the AOJ was directed to send the Veteran appropriate Kent notice, to obtain treatment records from the Reserves and National Guard, and to afford the Veteran a VA examination for his PTSD claim.  The Veteran was provided appropriate Kent notice in October 2011.  While a negative response for additional service treatment records was received from the Records Management Center in October 2011 additional service treatment records were received from the South Carolina National Guard in November 2011.  In addition, the Veteran was notified by a January 2011 letter that the records were not available from the Records Management Center.  As discussed above, the Veteran was afforded a VA mental disorders examination in November 2011, the report of which is of record.  Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Also, as noted, the Veteran was afforded a VA examination in connection with his claim for service connection for PTSD in November 2011.  The Board finds-as discussed in more detail, below-that the November 2011 VA examination is adequate for evaluation of the psychiatric disability claim herein decided, as it as a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Although no examination or medical opinion has been obtained in connection with the request to reopen, as explained below, the Board has found no new and material evidence to reopen the previously-denied claim.  Notably, the VCAA's duty-to-assist is not triggered unless and until the claim is reopened.  See 38 U.S.C.A. § 5103A (West 2014).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.   Analysis

A. Request to Reopen

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In this case, the RO initially denied the Veteran's claim for service connection for hyperthyroidism in January 2006.  The Veteran appealed the January 2006 rating decision and, in December 2007, the Board denied service connection for a thyroid condition. 

The evidence associated with the Veteran's claims file at the time of the December 2007 Board decision consisted of the Veteran's service treatment records from his periods of active military service; his records from South Carolina Army National Guard; private, post-service treatment records to include records from Dr. J.W. and Dr. R.S., and the transcript of the October 2007 Board hearing   Essentially, this evidence includes the first medical evidence of thyroid disorder as documented in an August 2001 private medical record noting that the Veteran was hyperthyroid; 2004 laboratory reports indicating that the Veteran was tested for a thyroid stimulating hormone; and the report a June 2004 period examination reflecting the examiner's notation that the Veteran had had hyperthyroidism for three years, as well as handwritten treatment notes reflecting that he had taken medication during this time frame.  Notably, although the Veteran asserted the existence of a relationship between his thyroid disorder and service, during the Board hearing, he testified that he was first diagnosed and treated for a thyroid disorder in 2001.  None of the post-service medical records include any medical comment opinion relating a thyroid disorder to the Veteran's service. 


The Board denied service connection on the basis that the Veteran's thyroid condition was not due to his first period of military service from January 1977 to January 1981, and that, while it preexisted his second period of military service from July 2004 to August 2004, it was not aggravated beyond the natural progression of the disease.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.  Here, the Veteran did not request reconsideration of the December 2007 decision or appeal that decision to the Court, and has not asserted the applicability of any other exception to finality.  Therefore, the Board's December 2007 denial of the claims is final as to the evidence then of record, and is not subject to revision on the same factual basis.  Id.

However, under pertinent legal authority, VA may reopen and review a claim that has previously been denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that after the issuance of the December 2007 Board decision, additional service personnel records and service treatment records were associated with the record in May 2008, June 2008, December 2009, January 2010, and February 2010.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the Board finds that the Veteran's additional service personnel and treatment records are not relevant to his claim for service connection for a thyroid condition as they do not pertain to such disease.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and new and material evidence is required to reopen the Veteran's previously denied service connection claim.

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, medical evidence added to the record since December 2007 Board decision primarily consists of post-service private treatment records referencing treatment of the Veteran's thyroid disorder-specifically, treatment in February 2009 and May 2009.  Also added to the record is the transcript of the Veteran's Board hearing, as well as various written statements by the Veteran and his representative.    

The additionally received medical evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it documents treatment for a thyroid disorder-the disability for which service connection is sought..  Notably, however, these records include no medical opinion or comment even suggesting that a thyroid disorder had its origins in, or is otherwise medically-related to, his first period of military service or that a preexisting thyroid disorder was aggravated (worsened beyond natural progression) during or by his second period of military service.   As such, the evidence does not pertain to unestablished facts needed to grant service connection.  The Board points out that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

The Board also finds that the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran asserts that his thyroid disorder was incurred in service or aggravated by service, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent that any new contentions and arguments have been advanced since the December 2007 Board decision, notably, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone.  

Notably, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) ; see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

Here, neither the Veteran nor his representative is shown to have appropriate medical training and expertise to competently render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue). Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a thyroid condition are not met, and the Board's December 2007 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


B. Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board is aware that in a case, such as this one, in which all of Veteran's service records are not available through no fault of his own, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as explained below, the Veteran's claim is being denied on the basis of current disability; hence, the absence of his complete service records has no bearing on the outcome of this claim.  

The Veteran asserts that he has PTSD due to his military service.  In a January 2010 stressor statement, he reported that a friend was killed in a roadside bomb on October 21, 2004, in Iraq.  In January 2011 he testified  that his stressor was that he blacked out for three hours when he was receiving a hepatitis B shot at Fort Dix and one of his friends in Afghanistan received the shot and had an allergic reaction to it that resulted in him passing out and being paralyzed for two weeks.  He also testified that he witnessed someone jump to his death in Germany.  In addition, the Veteran testified that his unit had a riot in the Summer of 2004 at Fort Dix but he was not injured.  In a November 2011 stressor statement the Veteran reported that in January 1979, when he was stationed with the 97th Signal Battalion in Germany, a soldier jumped off the top of a building and killed himself. 

For claims, such as the Veteran's, in which an appeal was certified to the Board prior to August 4, 2014, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (2014) (noting that VA has adopted the nomenclature of the DSM-IV).  Here, however, considering the pertinent evidence in light of the applicable legal authority, the Board finds that service connection for PTSD is not warranted because the weight of the competent, probative evidence establishes that the Veteran does not have a diagnosis of PTSD.  

Although the Veteran testified that he was diagnosed with PTSD in January 2005, there are no competent medical diagnoses of PTSD of record.  Significantly, moreover, the November 2011 VA examiner specifically found that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV. The VA examiner stated that the Veteran's medical records showed no indication of any treatment or diagnosis of PTSD or other mental disorder, and that the  Veteran confirmed this during the interview.  The examiner also noted that psychological testing was well below the level consistent with a diagnosis of PTSD.  The Board finds that this medical opinion-based on interview  with the Veteran, current clinical findings, and pertinent testing results, as well as full consideration of the Veteran's documented history-constitutes probative evidence on the question of whether the Veteran has PTSD in accordance with  the applicable diagnostic criteria.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the claimed disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998);  Brammer, 3 Vet. App. at 225.

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions that he has PTSD due to his military service; however, his statements as to diagnosis do not provide persuasive support for the claim. 

As noted above, although  lay evidence is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection in some cases, in this case, the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a diagnosis of PTSD-a complex medical question.  See, e.g., Layno, supra; Jandreau, supra   As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the competent, probative opinion of the November 2011 VA examiner, on the basis of his own lay assertions.

In conclusion, because the Veteran does not have a valid diagnosis of PTSD, he fails to meet the first requirement of his service connection claim-the existence of the  disability for which service connection is sought.  As a result, the remaining criteria of 38 C.F.R. § 3.304(f) need not be addressed, as service connection for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a thyroid condition (previously characterized as hypothyroidism), the appeal as to this matter is denied.  

Service connection for PTSD is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In September 2011, the Board remanded the claims for service connection for a low back condition and a left foot condition, in part, for VA examinations.  The Veteran was afforded a VA examination in November 2011.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and calcaneal spurs, both with a 2007 date of diagnosis.  The VA examiner noted that the Veteran's back started hurting around 2004 and it became progressively worse and that his left foot started bothering him in 2007.  The VA examiner opined that his low back condition and left foot conditions were less likely as not related to his military service.  His rationale was that a review of the claims file and service records did not show any in-service treatment for complaints of back or left foot pain.  He then stated that without some documentation of these complaints when the Veteran was in service the medical explanation of the basis of relationship would not support a connection of the Veteran's current complaints to military service. 

The Board notes that the Veteran's service treatment records from his National Guard Service include a June 2004 Report of Medical History for Periodic where he checked yes to foot trouble and recurrent back pain or any back problem.  In the explanation section he wrote that he had lower back pain and that his feet were dry and cracking.  The physician then stated that the Veteran had pain on the lower right side of the back and was treated by a chiropractor for relief.  He also stated that the Veteran reported that the bottom of his feet were dry and cracking. 

While this service treatment record was not during a period of active duty it was a month before his active duty in July 2004 and during his National Guard service.  It is not clear by the November 2011 VA examiner's rationale that he reviewed this contemporaneous record.  Therefore, the Board finds that the Veteran's claims file should be sent to the November 2011 VA examiner for him to review this service treatment record and to provide an addendum opinion.  

Prior to arranging to obtain further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA records, there are no VA treatment records associated with the Veteran's claim file. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, the matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran,  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter and his representative a request that he Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Arrange for the VA examiner who conducted the Veteran's November 2011 low back and left feet examinations to provide an addendum opinion.  If the November 2011 VA examiner is not available, document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician based on review of the claims file (if possible).  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that current back disability had its onset in or is otherwise medically related to service.  In doing so, the physician should consider and discuss all pertinent in- and post-service medical evidence-to specifically include the June 2004 service treatment record notation of low back pain-as well as competent lay assertions as to onset and continuity of symptoms.  

The physician should also render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that current left foot disability had its onset in or is otherwise medically related to service.  In doing so, the physician should consider and discuss all pertinent in- and post-service medical evidence-to specifically include the June 2004 service treatment record notation of dry and cracking feet-as well as competent lay assertions as to onset and continuity of symptoms.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


